Title: To Thomas Jefferson from Timothy Pickering, 28 February [1793]
From: Pickering, Timothy
To: Jefferson, Thomas



Feby. 28: [1793]

Mr: Bradshaw has just returned with an Answer to your letter to the Judge of the district Court of Kentucky. He says he arrived at Lexington, on the 27th: of January. Mr: Innes being from home, Bradshaw was detained until the 8th: of February; and then waited three days for company through the wilderness.
The bearer Mr: Bradley will present to you the receipt for the fifty dollars which I advanced to Mr: Bradshaw, to be repaid by you.

Timothy Pickering

 